Citation Nr: 1017926	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-13 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, including as secondary to service-connected 
bilateral hallux valgus and hammertoes.

2.  Entitlement to service connection for a left hip 
disorder, including as secondary to service-connected 
bilateral hallux valgus and hammertoes.

3.  Entitlement to service connection for a right knee 
disorder, including as secondary to service-connected 
bilateral hallux valgus and hammertoes.

4.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected 
bilateral hallux valgus and hammertoes.

5.  Entitlement to service connection for a right ankle 
disorder, including as secondary to service-connected 
bilateral hallux valgus and hammertoes.

6.  Entitlement to service connection for a left ankle 
disorder, including as secondary to service-connected 
bilateral hallux valgus and hammertoes.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to 
April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The Veteran and his spouse appeared and testified at a RO 
hearing held before a Decision Review Officer in June 2006.

The issues of entitlement to service connection for bilateral 
pes planus and depression as secondary to service-connected 
bilateral hallux valgus and hammertoes have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

The Board finds that remand is appropriate to comply with 
VA's duty to assist the Veteran.  

The Veteran has underwent multiple VA examinations: February 
2004 (relating to his feet, ankles and hips), June 2004 
(relating to his right ankle), July 2004 (relating to his 
knees), and November 2006 (relating to his ankles, knees and 
hips).  The Board finds the examinations from February 2004, 
July 2004 and November 2006 to be inadequate as they are 
incomplete.  

The February 2004 VA examination failed to actually exam the 
Veteran's ankles and hips and yet the examiner rendered an 
opinion that the pain the Veteran complained of in his ankles 
and hips was not likely due to his service-connected 
bilateral hallux valgus and hammertoes.  Thus, the 
examination and the opinion rendered are inadequate as the 
examiner failed to first diagnose any actual disorder of the 
ankles or hips.  In addition, the examiner failed to address 
the question of aggravation of a present disability by the 
service-connected disability.

The July 2004 VA examination was conducted in relation to the 
Veteran's claim for service connection for his bilateral 
knees.  Although providing a medical opinion with supporting 
rationale as to whether the Veteran's current bilateral knee 
disorders were due to his service-connected bilateral hallux 
valgus and hammertoes, the examiner failed to address the 
question of aggravation.

Thus, the November 2006 VA examination was obtained to 
address the inadequacies of the prior examinations.  The 
examiner gave an appropriate opinion with a rationale as to 
whether the Veteran's bilateral ankles, knees and hips 
disorders were caused by his bilateral hallux valgus and 
hammertoes.   As to the question of aggravation, he stated 
that he could not give an opinion without resorting to mere 
speculation; however, he failed to provide a rationale 
explaining his statement.  In Jones v. Shinseki, 23 Vet. App. 
382 (2010), the Court of Appeals for Veterans Claims (Court) 
determined that such a statement is ambiguous unless it is 
clear on the record that the inability to opine on questions 
of diagnosis and etiology is not the first impression of an 
uninformed examiner, but rather an assessment arrived at 
after all due diligence in seeking relevant medical 
information that may have bearing on the requested opinion.  
Id. at 389.  In the present case, it is not clear on the 
record why the examiner was not able to render an opinion 
without resort to speculation.  Thus, the examiner's opinion 
as to aggravation is inadequate.

Furthermore, the Board finds that it is not clear that the 
examiner took into consideration evidence of record favorable 
to the Veteran.  The Board notes that there are private 
treatment records indicating a relationship may exist between 
the Veteran's claimed conditions and his service-connected 
foot disabilities.  Specifically, there is a positive opinion 
in February 2006 treatment notes in which the Veteran's 
treating physician stated that he believed the pain the 
Veteran is experiencing in his right lower extremity joints 
is "primarily the result of this patient 'splinting' his 
weight off of his painful feet for the past 15 years and 
thus, placing an increased workload on his other lower 
extremity joints."  Although the VA examiner notes having 
the claims file, he does not reference this evidence and, 
therefore, it is unclear whether he took it into 
consideration when rendering his opinions.

Finally, in a March 2010 statement, the Veteran alleged that 
his current bilateral ankle, knee, and hip disorders are due 
to years of wear and tear on his lower extremities from the 
stresses of his military service.  None of the VA 
examinations have addressed this.

For these reasons, the Board finds that remand is necessary 
to provide the Veteran with a new VA examination to obtain a 
complete and adequate medical examination and opinion on all 
aspects of the Veteran's claims.

In addition, the Board notes that there are indications in 
the record that the Veteran may have received treatment at 
the VA Medical Center in Omaha, Nebraska; however, there is 
no indication that an attempt was made to obtain any 
available treatment records.  As these treatment records may 
be relevant to the Veteran's claims, they should be obtained 
if available.  In addition, VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Omaha, 
Nebraska, from April 1990 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility 
should provide a negative response if 
records are not available.

2.  After all additional available evidence 
has been obtained, schedule the Veteran for a 
VA joints examination.  The claims file must 
be provided to and reviewed by the examiner, 
who must indicate in his/her report that said 
review has been accomplished.

All necessary diagnostic tests and/or studies 
should be accomplished.  After reviewing the 
claims file and examining the Veteran, the 
examiner should render a diagnosis of all 
current disorders of the bilateral ankles, 
knees and hips found and provide answers to 
the following questions:

a.  Is it at least as likely as not 
(i.e., at least a 50 percent 
probability) that any current chronic 
disorder(s) found is related to any 
disease or injury incurred during 
service?  The Board notes that the 
service treatment records show the 
Veteran sustained a right ankle sprain 
in April 1979 and a mild strain of the 
right knee due to a twisting injury in 
March 1981.  In a March 2010 statement, 
the Veteran also claimed that the 
current disorders of the bilateral 
ankles, knees and hips are related to 
the wear and tear and tremendous stress 
placed on his knees, lower back and 
feet during his military service.  In 
rendering an opinion, the examiner must 
address the evidence of previous injury 
in service and the Veteran's statement.  
A complete rationale should be given 
for all conclusions and opinions 
expressed.  

b.  Is it at least as likely as not 
(i.e., at least a 50 percent 
probability) that any current chronic 
disorder(s) found is proximately due to 
or the result of the Veteran's service-
connected bilateral hallux valgus and 
hammertoes?  In rendering an opinion, 
the examiner must consider the 
favorable evidence of record, both lay 
and medical, and provide a rationale 
that makes it clear that this evidence 
was taken into account.  If the 
examiner cannot render an opinion 
without resort to speculation, the 
examiner must provide an explanation of 
the reason for the inability to provide 
a definitive opinion.

c.  Is it at least as likely as not 
(i.e., at least a 50 percent 
probability) that any current chronic 
disorder(s) found has been aggravated 
by the Veteran's service-connected 
bilateral hallux valgus and hammertoes?  
In rendering an opinion, the examiner 
must consider the favorable evidence of 
record, both lay and medical, and 
provide a rationale that makes it clear 
that this evidence was taken into 
account.  If the examiner cannot render 
an opinion without resort to 
speculation, the examiner must provide 
an explanation of the reason for the 
inability to provide a definitive 
opinion.



3.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



